Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device”, “a check module”, “acquisition unit”, “setting unit” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7,13-15 recite the limitations "the check algorithm parameters", “the comparison results” and “the estimation results”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 9, recite the limitations "the check algorithm parameters", and “the estimation results”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 8, recite the limitations  “the predetermined lighting parameters”, "the comparison results", and “the estimation results”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims fall together accordingly.
Claim 1, recites “on the basis of the comparison result between the estimation result of the machine learning model and the label data of the object” lines 14-16 which implies that estimation images of the object is generated when the object is lighted the plurality of lighting parameters. However,  the claim does not recite any estimation step, estimation result or how the function of estimation is implemented. Limitations should be explicitly not implicitly recited in the claims. The metes, bounds and scope of the claim are not defined and the claim is indefinite.
As to claims 2-20 refer to claim 1 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14 and 15 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals (see specification, page 9, lines 21-25; page 20, lines 7-20). But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter). See MPEP 2106(1); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter. MPEP 2106(II)(A). Therefore, amending claim 14 to recite a “non-transitory computer-program product” and claim 15 to recite a “non-transitory computer-readable storage medium” would resolve this issue. 
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1 -9, 11, 13-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 3-7, 10, 12-13, 14, 18-20 of U.S. Patent No. 11,240,441. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claims 1, 3, 10 and 12 of the patent and claims 1, 2, 7 and 8 of the current application recite common subject matter; wherein “the captured images corresponding to the plurality of lighting parameters” in claims 1, 2, 7 and 8 of the current application are “the estimation images generated by associating the captured images and the lighting parameters corresponding to the captured images” in claims 1, 3, 10 and 12 of the patent; So are the following claims of the current application and their corresponding claims of the patent listed in an order pair notation:
(3, 4), (4, 5), (5,6), (6,7), (9, 13), (11, 14), (13, 18), (14, 19 ), (15, 20).
Whereby claims 1, 2, 7 and 8 of the current application which recite the open ended transitional phrase "comprising", do not preclude the additional elements recited by claims 1, 3, 10 and 12 of Patent No. 11,240,441, and
Whereby the elements of claims 1, 2, 7 and 8 of the current application are fully anticipated by patent claims 1, 3, 10 and 12, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Allowable Subject Matter
13.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101 rejections accordingly, as set forth in this Office action and provide a terminal disclaimer. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or fairly suggest  “setting both the lighting condition and a check algorithm parameters of the machine learning model by simultaneously optimizing both the lighting parameters and the check algorithm  parameters on the basis of a comparison result between estimation result of the machine learning model and the label data of the object” recited in claims 1,  and 7 and “setting the lighting condition by optimizing only a selection of a predetermined lighting parameters on the basis of a comparison result between estimation result of the machine learning model and the label data of the object” recited in claims 2 and 8 in combination with other features of the claims.
14.	Okuda (US 2017/0069075) is the closest prior art, discloses in a first exemplary embodiment, capturing the images of a target object under at least two different illumination conditions will be employed as a first example of the imaging condition [par. ]0033]). In the present exemplary embodiment, the imaging apparatus 220 captures images under at least two or more illumination conditions with respect to a single target object. A user previously applies a label of a defective or non-defective product to a target object captured by the imaging apparatus 220 in the learning period. In the inspection period, generally, it is unknown whether the object is defective or non-defective with respect to the object captured by the imaging apparatus 220. In step S101, the image acquisition unit 201 acquires learning target images captured under a plurality of illumination conditions from the imaging apparatus 220 (par. [0049]. The images are captured under a plurality of illumination conditions because defects such as scratches, dents, or coating unevenness are emphasized depending on the illumination conditions (par. [0052]). In step S103, the image acquisition unit 201 determines whether the target object images of the number necessary for learning have been acquired (par. [0053]). FIG. 7 is a diagram illustrating a configuration example of a learning target image (par. [0055]). In step S105, the comprehensive feature amount extraction unit 203 comprehensively extracts the feature amounts from a learning target image of one target object (par. [0056]). The feature amounts are classified (par. [0081] and Fig. 2). Okuda does not disclose or fairly suggest any of the features cited above in the allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665